
	
		II
		112th CONGRESS
		2d Session
		S. 3477
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mrs. Boxer (for herself,
			 Mrs. Hutchison, Mr. Casey, Ms.
			 Snowe, Mrs. Shaheen,
			 Mrs. Gillibrand, and
			 Mr. Brown of Massachusetts) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To ensure that the United States promotes women’s
		  meaningful inclusion and participation in mediation and negotiation processes
		  undertaken in order to prevent, mitigate, or resolve violent conflict and
		  implements the United States National Action Plan on Women, Peace, and
		  Security.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Women, Peace, and Security Act
			 of 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Sense of Congress regarding the National Action Plan on
				Women, Peace, and Security.
					Sec. 5. Statement of United States policies.
					Sec. 6. National Action Plan on Women, Peace, and
				Security.
					Sec. 7. Monitoring and evaluating.
					Sec. 8. Engaging women in the full range of conflict
				prevention, peace negotiation, peace-building, and security
				initiatives.
					Sec. 9. National Security Council.
					Sec. 10. Consultations with stakeholders.
					Sec. 11. Reports to Congress.
				
			2.FindingsCongress finds the following:
			(1)United Nations
			 Security Council Resolution 1325, and subsequent Resolutions 1820, 1888, 1889,
			 and 1960, affirm the critical role of women in the prevention and resolution of
			 conflicts, including in—
				(A)conflict
			 prevention;
				(B)peace
			 negotiations;
				(C)peacekeeping and
			 peace-building efforts;
				(D)humanitarian
			 response; and
				(E)post-conflict
			 reconstruction and governance.
				(2)Fundamental to
			 the affirmations described in paragraph (1) is the full and equal participation
			 of women as planners, implementers, and beneficiaries in all efforts to achieve
			 solutions for just conflict resolution, lasting stability, and inclusive
			 democratic governance.
			(3)The meaningful
			 inclusion of women in the prevention and resolution of conflicts also requires
			 engaging men and boys in the effort to empower women and girls and educating
			 them on the universal benefits of gender equality.
			(4)During the second
			 half of the 20th century, approximately 25 percent of conflicts that had ended
			 in a peace agreement resumed within 5 years, and nearly 50 percent of the
			 conflicts resolved by an accord during the 1990s resumed within 5 years.
			(5)Since 1992, women
			 have accounted for fewer than 3 percent of mediators and 8 percent of
			 negotiators in major peace processes.
			(6)Successful peace
			 negotiations that produce just and sustainable peace agreements generally
			 include robust mechanisms for the participation of civil society, such as a
			 national dialogue.
			(7)From Guatemala to
			 Darfur to Northern Ireland, women have made major contributions to peace
			 negotiations, helping to ensure that processes were more transparent and that
			 the content of final agreements was more comprehensive, more responsive to root
			 causes of conflict, and more sustainable.
			(8)The United States
			 May 2010 National Security Strategy states, Experience shows that
			 countries are more peaceful and prosperous when women are accorded full and
			 equal rights and opportunity. When those rights and opportunities are denied,
			 countries often lag behind..
			(9)According to the
			 2010 Quadrennial Diplomacy and Development Review, The protection and
			 empowerment of women and girls is key to the foreign policy and security of the
			 United States. … To that end, women are at the center of our diplomacy and
			 development efforts—not simply as beneficiaries, but also as agents of peace,
			 reconciliation, development, growth, and stability. … By reaching out to women
			 and girls and integrating them into our diplomatic mission, we ensure more
			 effective diplomacy, whether in driving economic growth, resisting extremism,
			 safeguarding human rights, or promoting political solutions, including in areas
			 of conflict..
			(10)On October 26,
			 2010, on the occasion of the Tenth Anniversary of United Nations Security
			 Council Resolution 1325 on Women, Peace, and Security, Secretary of State
			 Hillary Rodham Clinton—
				(A)stated,
			 The only way to … reduce the number of conflicts around the world, to
			 eliminate rape as a weapon of war, to combat the culture of impunity for sexual
			 violence, to build sustainable peace—is to draw on the full contributions of
			 both women and men in every aspect of peacemaking, peacekeeping, and
			 peace-building.; and
				(B)announced the
			 United States commitment to develop a United States National Action Plan to
			 accelerate the implementation of Resolution 1325, joining more than 25 other
			 countries that had committed to developing national action plans.
				(11)The United
			 States National Action Plan on Women, Peace, and Security, issued in December
			 2011—
				(A)asserts that
			 evidence from around the world and across cultures shows that
			 integrating women and gender considerations into peace-building processes helps
			 promote democratic governance and long-term stability;
				(B)describes
			 the course the United States Government will take to accelerate,
			 institutionalize, and better coordinate our efforts to advance women’s
			 inclusion in peace negotiations, peace-building activities, and conflict
			 prevention; to protect women from sexual and gender-based violence, including
			 preventing forced child marriages; and to ensure equal access to relief and
			 recovery assistance, in areas of conflict and insecurity.; and
				(C)affirms as a
			 Statement of National Policy that the engagement and protection of women
			 as agents of peace and stability will be central to the United States efforts
			 to promote security, prevent, respond to, and resolve conflict, and rebuild
			 societies..
				(12)In March 2012,
			 the United States Agency for International Development (USAID) released a new,
			 agency-wide Gender Equality and Female Empowerment Policy, the first such
			 policy since 1982. According to this policy, Gender equality and female
			 empowerment are core development objectives, fundamental for the realization of
			 human rights and key to effective and sustainable development outcomes. No
			 society can develop successfully without providing equitable opportunities,
			 resources, and life prospects for males and females so that they can shape
			 their own lives and contribute to their families and
			 communities..
			(13)In March 2012,
			 Secretary of State Hillary Rodham Clinton issued the first ever Secretarial
			 Policy Guidance on Promoting Gender Equality to Achieve our National Security
			 and Foreign Policy Objectives, which requests embassies and bureaus to
			 work to … draw on the full contributions of both women and men in peacemaking,
			 peacekeeping, and peace-building. The Policy Guidance highlights 3
			 mechanisms that will be utilized to promote gender equality in service
			 of America’s foreign policy, namely—
				(A)planning and
			 budget development;
				(B)programming,
			 monitoring and evaluation; and
				(C)management and
			 training.
				(14)In Afghanistan,
			 women leaders in civil society continue to demand a full and meaningful role in
			 any future negotiations, particularly where decisions will be made about the
			 futures of Afghan women and girls.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the
			 Committee on Appropriations of the
			 Senate;
				(B)the
			 Committee on Armed Services of the
			 Senate;
				(C)the
			 Committee on Foreign Relations of the
			 Senate;
				(D)the
			 Committee on Appropriations of the House of
			 Representatives;
				(E)the
			 Committee on Armed Services of the House of
			 Representatives; and
				(F)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
				(3)Decision-making
			 processesThe term decision-making processes means
			 formal or informal processes related to, or a part of, negotiations or
			 mediations addressing conflict prevention and stabilization, peace-building,
			 protection, or appropriate security initiatives.
			(4)NAPThe
			 term NAP means the United States National Action Plan on Women,
			 Peace, and Security, which was instituted by Executive Order 13595 on December
			 19, 2011.
			(5)SecretaryThe
			 term Secretary means the Secretary of State.
			(6)StakeholdersThe
			 term stakeholders means nongovernmental and private sector
			 entities engaged in or affected by conflict prevention and stabilization,
			 peace-building, protection, security, transition initiatives, humanitarian
			 response, or related efforts, including—
				(A)registered or
			 nonregistered nonprofit organizations, advocacy groups, business or trade
			 associations, labor unions, cooperatives, credit unions, relief or development
			 organizations, community and faith-based organizations, philanthropic
			 foundations, and tribal leaders or structures;
				(B)independent
			 media, educational, or research institutions; and
				(C)private
			 enterprises, including international development firms, banks, and other
			 financial institutions, and particularly small businesses and businesses owned
			 by women or disadvantaged groups.
				(7)Women’s
			 meaningful inclusion and participationThe term women’s
			 meaningful inclusion and participation means ensuring women have safe,
			 genuine, and effective access and are present and actively involved in the full
			 range of decision-making processes, which may include—
				(A)conflict
			 prevention;
				(B)mediation or
			 negotiation efforts to resolve, mitigate and transition from violent
			 conflict;
				(C)peacekeeping and
			 peace-building efforts;
				(D)post-conflict
			 reconstruction, transition initiatives, and governance; and
				(E)humanitarian
			 response.
				4.Sense of
			 Congress regarding the National Action Plan on Women, Peace, and
			 SecurityIt is the sense of
			 Congress that—
			(1)the
			 implementation of the United States National Action Plan on Women, Peace, and
			 Security (referred to in this section as the NAP) is paramount
			 in improving the lives of women around the world and increasing overall global
			 stability and prosperity;
			(2)Congress supports
			 the goals and ideals of the NAP;
			(3)Congress supports
			 the statement in the NAP of the United States unqualified commitment to
			 integrating women’s views and perspectives fully into our diplomatic, security,
			 and development efforts—not simply as beneficiaries, but as agents of peace,
			 reconciliation, development, growth, and stability;
			(4)Congress is
			 strongly committed to advancing the principles of the NAP, as instituted by
			 Executive Order 13595 on December 19, 2011;
			(5)the United States
			 should coordinate with the international community and civil society to develop
			 criteria for eligibility to ensure that appropriate women representatives with
			 the requisite experience are identified for inclusion in all peace-building
			 activities;
			(6)the President, in
			 coordination with the Secretary, the Secretary of Defense, and the
			 Administrator, should—
				(A)ensure the NAP’s
			 robust, transparent, comprehensive, and coordinated implementation; and
				(B)coordinate with
			 the international community to reaffirm global commitments to implementation of
			 United Nations Security Council Resolution 1325 and subsequent Resolutions
			 1880, 1888, 1889, and 1960, utilizing the commitments outlined in the NAP as a
			 diplomatic means to encourage other nations to—
					(i)advance women’s
			 inclusion in peace negotiations, peace building activities, and conflict
			 prevention;
					(ii)protect women
			 from sexual and gender-based violence; and
					(iii)ensure equal
			 access to relief and recovery assistance in areas of conflict and
			 insecurity.
					5.Statement of
			 United States policies
			(a)In
			 generalIt is the policy of
			 the United States to implement the United States National Action Plan on Women,
			 Peace, and Security, as instituted by Executive Order 13595 on December 19,
			 2011, to ensure that the United States effectively promotes and supports women
			 in conflict-affected and post-conflict regions through clear, measurable
			 commitments—
				(1)to promote the
			 active and meaningful participation of women in affected areas in all aspects
			 of conflict prevention, management, and resolution;
				(2)to integrate the
			 perspectives and interests of affected women into conflict-prevention
			 activities and strategies;
				(3)to promote the
			 physical safety, economic security, and dignity of women and girls;
				(4)to support
			 women’s equal access to aid distribution mechanisms and services; and
				(5)to monitor,
			 analyze, and evaluate implementation efforts and the impact of such
			 efforts.
				(b)Sense of
			 CongressCongress—
				(1)recognizes the
			 invaluable contributions that United States and international civil society
			 groups have made to United States policies and programs on women, peace, and
			 security; and
				(2)encourages the
			 Secretary, the Secretary of Defense, and the Administrator to continue to
			 consult and utilize the networks and expertise of these stakeholders to
			 strengthen the implementation of the NAP.
				(c)IntegrationThe
			 Secretary and the Administrator should—
				(1)integrate gender
			 as fully as applicable into all diplomatic and development efforts;
				(2)include gender in
			 strategic and budget planning processes; and
				(3)continue to use
			 and improve upon performance indicators and evaluation mechanisms to account
			 for ongoing results and measure the impact of United States policies and
			 programs on women and girls in foreign countries.
				(d)Integration of
			 gender goals in agency guidance and contracting
				(1)Department of
			 stateThe Secretary should prescribe regulations and issue
			 guidance setting forth key goals of the NAP with a view to fully integrate such
			 goals into the operations of the Department of State in the United States and
			 overseas, and should ensure that any such guidance and regulations call for
			 compliance by all Department personnel and contractors.
				(2)United States
			 Agency for international developmentThe Administrator should
			 prescribe regulations and issue guidance setting forth key goals of the NAP
			 with a view to fully integrate such goals into the operations of the United
			 States Agency for International Development in the United States and overseas,
			 and should ensure that any such guidance and regulations call for compliance by
			 all Agency personnel and contractors.
				(e)TenetsThe
			 head of each agency of the Federal Government shall ensure, as appropriate,
			 that the tenets of the NAP are incorporated into all programs administered by
			 such agency related to—
				(1)conflict
			 prevention;
				(2)humanitarian and
			 disaster response;
				(3)conflict
			 mediation;
				(4)peacekeeping;
				(5)post-conflict
			 reconstruction;
				(6)institution
			 building; and
				(7)democracy
			 promotion.
				6.National Action
			 Plan on Women, Peace, and Security
			(a)ImplementationThe Secretary, the Administrator, the
			 Secretary of Defense, and representatives of other Federal agencies, as
			 appropriate, should implement the NAP.
			(b)Training
				(1)In
			 generalIn implementing the
			 NAP under this section, the individuals referred to in subsection (a) should
			 ensure that all relevant Federal employees receive appropriate training on
			 gender considerations and women’s meaningful inclusion and participation,
			 including training regarding—
					(A)participation in
			 conflict prevention, peace processes, and security initiatives;
					(B)international
			 human rights law and international humanitarian law, as relevant; and
					(C)protecting
			 civilians from violence, exploitation, and trafficking in persons.
					(2)Amendments
					(A)Foreign service
			 act of 1980Section 704 of the Foreign Service Act of 1980 (22
			 U.S.C. 2024) is amended by adding at the end the following new
			 subsection:
						
							(e)The Secretary, in
				conjunction with the Administrator of the United States Agency for
				International Development, should ensure that all appropriate personnel,
				including special envoys, members of mediation or negotiation teams, relevant
				members of the Civil Service or Foreign Service, and contractors responsible
				for, or deploying to, countries or regions considered to be at risk of,
				undergoing, or emerging from violent conflict, obtain substantive knowledge and
				skills through—
								(1)appropriate
				advanced training in conflict prevention, mitigation, and resolution that
				specifically addresses the importance of women’s meaningful inclusion and
				participation (as defined in section 3 of the Women, Peace, and Security Act of 2012);
				and
								(2)receive training
				on effective strategies and best practices for ensuring women’s meaningful
				inclusion and participation, as so
				defined.
								.
					(B)Title 10,
			 united states code
						(i)In
			 generalChapter 107 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								2158.Training for
				ensuring women’s meaningful inclusion and participationThe Secretary of Defense should ensure that
				all appropriate personnel, including members of the armed forces, members of
				mediation or negotiation teams, relevant members of the Civil Service, and
				contractors responsible for, or deploying to, countries or regions considered
				to be at risk of, undergoing, or emerging from violent conflict, obtain
				substantive knowledge and skills through—
									(1)appropriate
				advanced training in conflict prevention, mitigation, and resolution that
				specifically addresses the importance of women’s meaningful inclusion and
				participation (as defined in section 3 of the Women, Peace, and Security Act of 2012);
				and
									(2)training on
				effective strategies and best practices for ensuring women’s meaningful
				inclusion and participation (as defined in such
				section).
									.
						(ii)Clerical
			 amendmentThe table of sections at the beginning of chapter 107
			 of such title is amended by adding at the end the following new item:
							
								
									2158. Training for ensuring women’s meaningful inclusion and
				participation.
								
								.
						(3)United
			 nationsThe Secretary is strongly encouraged to work with the
			 United Nations and the international community to promote training that
			 provides international peacekeeping personnel with substantive knowledge and
			 skills needed to effectively ensure women’s meaningful inclusion and
			 participation.
				7.Monitoring and
			 evaluating
			(a)In
			 generalThe implementation of the NAP under section 6 should
			 include the establishment or improvement of monitoring and evaluation tools to
			 ensure accountability and effectiveness of policies, programs, projects, and
			 activities undertaken to support the objectives set forth in the NAP.
			(b)Foreign
			 assistance coordination, planning, data collection, and tracking
			 systemsThe Secretary and the Administrator, in consultation with
			 the Secretary of Defense, as appropriate, should—
				(1)utilize
			 appropriate foreign assistance coordination, planning, data collection, and
			 tracking systems to—
					(A)analyze the
			 impact of staff training, management systems, and organizational structures on
			 program results;
					(B)improve
			 collection of sex-disaggregated data in conflict-affected areas;
					(C)ensure proper
			 targeting of programs; and
					(D)collect and
			 analyze gender data for the purpose of developing and enhancing early warning
			 systems of conflict and violence;
					(2)support
			 budgeting, operational and programmatic planning, and performance management,
			 related to women’s meaningful inclusion and participation; and
				(3)develop or
			 improve upon existing data collection mechanisms that—
					(A)track and report
			 progress on the objectives set forth in the NAP;
					(B)assess lessons
			 learned; and
					(C)identify best
			 practices.
					(c)IndicatorsThe
			 Secretary and the Administrator, in cooperation with the Secretary of Defense,
			 as appropriate, are strongly encouraged to identify common indicators to
			 evaluate the impact of United States foreign assistance on women’s meaningful
			 inclusion and participation.
			8.Engaging women
			 in the full range of conflict prevention, peace negotiation, peace-building,
			 and security initiatives
			(a)In
			 generalThe Secretary and the Administrator are strongly
			 encouraged to work to facilitate women’s meaningful inclusion and participation
			 in informal and formal peace negotiations, including, as appropriate by—
				(1)providing
			 technical assistance, training, and logistical support to female negotiators,
			 peace-builders, and stakeholders;
				(2)utilizing
			 technology, such as cell phones or social media tools, that assist the work of
			 organizers, negotiators, communicators, peace-builders, and other civil society
			 actors;
				(3)addressing
			 security-related barriers to women’s participation;
				(4)expanding
			 emphasis on gender analysis to improve program design and targeting; and
				(5)supporting
			 appropriate local organizations, especially women’s peace-building
			 organizations.
				(b)CoordinationThe
			 Secretary is encouraged to promote the meaningful inclusion and participation
			 of women in coordination and consultation with international partners,
			 including multilateral organizations, stakeholders, and other relevant
			 international organizations, particularly in circumstances in which direct
			 engagement is not appropriate or advisable.
			(c)AssessmentsThe
			 Secretary, in consultation with the Administrator, and in cooperation with the
			 Secretary of Defense, as appropriate, should conduct assessments that include
			 the perspective of women before implementing new projects or activities in
			 support of assistance related to—
				(1)transitional
			 justice and accountability processes;
				(2)efforts to combat
			 violent extremism; and
				(3)security sector
			 reform.
				(d)Government
			 efforts
				(1)In
			 generalThe Secretary, in consultation with the Administrator,
			 and in cooperation with the Secretary of Defense and other relevant government
			 agencies, as appropriate, should encourage and facilitate the efforts of
			 partner governments to improve women’s meaningful inclusion and participation
			 in peace and security processes, conflict prevention, peace-building,
			 transitional processes, and decision-making institutions in conflict-affected
			 environments.
				(2)Government
			 effortsThe efforts of partner governments to be encouraged and
			 facilitated under paragraph (1) include—
					(A)the recruitment
			 and retention of women (including minorities) in leadership roles;
					(B)capacity building
			 of legislative, judicial, defense, and law enforcement institutions to develop
			 and implement policies which support women’s meaningful inclusion and
			 participation;
					(C)increased women’s
			 participation in programs funded by the United States Government that—
						(i)provide training
			 to foreign nationals regarding law enforcement, the rule of law, and
			 professional military education; and
						(ii)offer foreign
			 nationals opportunities to participate in educational exchanges, conferences,
			 and seminars;
						(D)training,
			 education, and mobilization of men and boys as partners in support of women’s
			 meaningful inclusion and participation;
					(E)development of
			 transitional justice and accountability mechanisms that are inclusive of the
			 experiences and perspectives of women and girls; and
					(F)measures to
			 ensure that relief and recovery planning and assistance are informed by
			 effective consultation with women.
					9.National
			 Security Council
			(a)Sense of
			 CongressIt is the sense of Congress that the President should
			 designate a person on the staff of the National Security Council, who—
				(1)shall be
			 responsible for promoting the objectives of the NAP; and
				(2)shall report to
			 the National Security Advisor.
				(b)DutiesIn
			 addition to any other duties that the President may assign to the person
			 designated under subsection (a), such person should—
				(1)advise the
			 National Security Advisor regarding the objectives of the NAP;
				(2)oversee the
			 implementation of the goals and objectives of the NAP;
				(3)monitor and
			 coordinate the efforts of all Federal agencies, particularly the Department of
			 State, the United States Agency for International Development, and the
			 Department of Defense, as appropriate, regarding women, peace, and security and
			 women’s meaningful inclusion and participation.
				10.Consultations
			 with stakeholders
			(a)In
			 generalThe Secretary and the Administrator should establish
			 guidelines for overseas United States personnel to consult with stakeholders
			 regarding United States efforts to prevent, mitigate, or resolve violent
			 conflict.
			(b)PurposesThe
			 purpose of consultations under subsection (a) is to enhance the success of
			 mediation and negotiation processes by ensuring women’s meaningful inclusion
			 and participation.
			(c)Frequency and
			 scopeConsultations under subsection (a) should—
				(1)take place not
			 less frequently than once every 180 days, as appropriate; and
				(2)include a range
			 and representative sample of local stakeholders, including women, youth, ethnic
			 and religious minorities, and other politically underrepresented or
			 marginalized populations.
				11.Reports to
			 Congress
			(a)Training
			 briefingThe Secretary, in conjunction with the Administrator and
			 the Secretary of Defense, shall designate appropriate officials to brief the
			 appropriate congressional committees, not later than 1 year after the date of
			 the enactment of this Act, on—
				(1)the existing,
			 enhanced, and newly established training carried out pursuant to section 6(b)
			 and the amendments made by such section; and
				(2)the guidelines
			 established for overseas United States embassy and consulate personnel to
			 engage in consultations with United States and international stakeholders
			 pursuant to section 10.
				(b)Annual Report
			 on Women, Peace, and SecurityNot later than 1 year after the
			 date of the enactment of this Act, and annually thereafter, the Secretary, in
			 conjunction with the Administrator and the Secretary of Defense, should submit
			 a report to the appropriate congressional committees that—
				(1)outlines the
			 monitoring and evaluation tools, mechanisms, and common indicators established
			 under section 7 to assess progress made on the objectives of the NAP;
				(2)summarizes United
			 States diplomatic efforts and foreign assistance programs, projects, and
			 activities to promote women’s meaningful inclusion and participation;
			 and
				(3)summarizes and
			 evaluates the impact of the United States NAP initiatives.
				
